United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2143
Issued: February 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 25, 2013 appellant filed a timely appeal from the August 16, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review this decision.
ISSUE
The issue is whether appellant’s work activities on May 21, 2013 caused an injury.
FACTUAL HISTORY
On May 21, 2013 appellant, a 56-year-old immigration enforcement agent, filed a
traumatic injury claim alleging that he sustained an injury in the performance of duty during

1

5 U.S.C. § 8101 et seq.

pistol qualification training. He indicated that he experienced light-headedness, blurred vision,
problems with speech, and numbness to the left side of his face and left arm.
Appellant sought emergency medical services that day. He advised that he was at the
shooting range around noon. Appellant was talking to someone and felt “something moving” on
the left side of his face. He felt numbness and tingling, had difficulty speaking for a few
seconds, followed by a mild headache to the left side. Appellant stated that it resolved after a
few seconds, then recurred for several more seconds a little bit later. He stated that his vision
went blurry a little bit during the episode. Given the speech changes and facial numbness,
Dr. Aaron A. Abrahamsen, Board-certified in emergency medicine, was concerned about a
possible transient ischemic attack.
Dr. Payam Emdad, a Board-certified physiatrist, examined appellant on June 3, 2013. He
diagnosed sprain or strain of the cervical spine2 and history of transient ischemic attack.3
Dr. Emdad indicated that causation would be determined after a neurological consultation.
OWCP received treatment notes, hospital records and diagnostic test reports.
In a decision dated August 16, 2013, OWCP denied appellant’s injury claim. It found
that his work activities on May 21, 2013 occurred as alleged, but the medical evidence did not
establish that these activities caused an injury.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his claim. When an employee
claims that he sustained an injury in the performance of duty, he must submit sufficient evidence
to establish that he experienced a specific event, incident or exposure occurring at the time, place
and in the manner alleged. He must also establish that such event, incident or exposure caused
an injury.5
Causal relationship is a medical issue,6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,7 must be
2

Appellant indicated that earlier in his training he fell and hit his head.

3

Dr. Emdad noted a history of seizure when appellant was 40 years old, after a fall and head injury in the
military.
4

5 U.S.C. § 8102(a).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Mary J. Briggs, 37 ECAB 578 (1986).

7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

2

one of reasonable medical certainty,8 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.9
The mere fact that a condition manifests itself or worsens during a period of federal
employment raises no inference of causal relationship between the two.10
ANALYSIS
OWCP accepts that appellant’s work activities on May 21, 2013 occurred as alleged.
Appellant was at the shooting range around noon. He was talking to someone when his
symptoms began to manifest. Appellant has met his burden to establish that he experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
The question that remains is whether appellant’s work activities that morning caused an
injury. None of the medical evidence submitted to the record provides a physician’s opinion to
that effect. Dr. Abrahamsen, the emergency medicine specialist, was concerned about a possible
transient ischemic attack, but he did not firmly diagnose the condition and did not attribute it to
any particular work activity on the morning of May 21, 2013. Dr. Emdad, the physiatrist, noted
a history of transient ischemic attack, but again did not firmly diagnose the condition and did not
attribute it to the performance of appellant’s duties on May 21, 2013.
Although it appears that some medical condition manifested during a period of federal
employment, the Board finds that appellant has failed to establish a causal relationship between his
work activities during postal qualification training on May 21, 2013 and the medical condition he
suffered. There is no well-reasoned medical opinion to support his claim for compensation.
Accordingly, the Board will affirm OWCP’s August 16, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that his work activities
on May 21, 2013 caused an injury.

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

10

Steven R. Piper, 39 ECAB 312 (1987).

3

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

